Citation Nr: 1533729	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977, from March 1993 to November 1993, and from January 2004 to April 2005, including service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence shows that the Veteran's low back disability had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for L5/S1 spondylolysis and minimal grade I spondylolisthesis with severe left and right neuroforaminal narrowing and mild degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran seeks service connection for a low back disability.  During the course of the appeal, he has consistently reported that his low back pain began in service after an injury he sustained in 2004 in Taji, Iraq, when he was investigating an impact of unknown fragment on the roof of a work shelter and fell from the roof in full body armor.  See, e.g., December 2011 VA Form 9; June 2015 Board hearing transcript.  The Veteran reported that he did not seek medical attention immediately because his primary concern at the time was for his feet and ankles, which had been more seriously injured in the fall from the roof.  The Veteran's service treatment records confirm that he was treated in August 2004 for foot and ankle problems. 

At the Veteran's Board hearing, he reported that he had not experienced any chronic back problems prior to his periods of active service.  He testified that, after his injury in Iraq, he managed his back symptoms with strong pain medications through the remainder of 2005, until he learned that these pain medications could not be used long-term and, when weaning himself off of them, noticed that his back symptoms significantly worsened and required further evaluation and treatment.  

In April 2011, the Veteran submitted lay statements from a fellow service-member and from his non-commissioned officer in charge, both of whom served with the Veteran in Iraq and confirmed that he had suffered a fall in 2004 and subsequently experienced chronic back pain for the remainder of his period of active service and since service.  The Veteran and his fellow service-members are competent to report the occurrence of the injury and the low back symptoms, as they are capable of lay observation.  See Layno, 6 Vet. App. at 470.   

The Veteran's VA treatment records reflect that he began receiving treatment for his back in August 2006, a little over a year after his deployment to Iraq.  MRI reports from August 2006, December 2006, and July 2008 revealed L5/S1 spondylolysis and minimal grade I spondylolisthesis with severe left and right neuroforaminal narrowing and mild degenerative disc disease.  A June 2010 VA examination report confirms this diagnosis.  

In short, there is competent and credible testimony of a back injury sustained in service, as corroborated in part by the Veteran's service treatment records.  There are also competent and credible lay statements from the Veteran and two fellow service-members addressing the continuity of the low back symptoms both in service and since service.  VA treatment records and MRI reports document the diagnosis a little over a year after the Veteran's most recent deployment.  Therefore, the evidence supports a finding that the Veteran's low back disability had its onset in service and has continued to the present, and as such, service connection is warranted. 


ORDER

Service connection for L5/S1 spondylolysis and minimal grade I spondylolisthesis with severe left and right neuroforaminal narrowing and mild degenerative disc disease is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


